                 Case 19-10740                       Doc 24           Filed 04/12/19 Entered 04/12/19 13:52:09              Desc Main
                                                                       Document     Page 1 of 14
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.: 19-10740
             Joseph A. Vaudo                                                                            Chapter 13
                                          Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
        Original
         Amended (Identify First, Second, Third, etc.)
        Postconfirmation (Date Order Confirming Plan Was Entered:                                                  )
 Date this plan was filed: 4/12/2019



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

               Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:


B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months
 75.00                                                                               60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-10740                       Doc 24            Filed 04/12/19 Entered 04/12/19 13:52:09                               Desc Main
                                                                        Document     Page 2 of 14

C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                                 $4,500.00.
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                        SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:     298 Route 6A
                                                      Sandwich MA 02563-0000
                     The Debtor(s) estimates that the fair market value of the Principal Residence is:                                                         $585,200.00


 Name of Creditor                                                    Type of Claim                                        Amount of Arrears
                                                                     (e.g., mortgage, lien)
 -NONE-

                                                                                              Total of prepetition arrears on Secured Claim(s) (Principal Residence): $0.00

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                   Description of Collateral                             Amount of Arrears
                                                                                    (or address of real property)
 -NONE-

                                                                                                           Total of prepetition arrears on Secured Claim(s) (Other): $0.00
                                                                                                Total prepetition arrears to be paid through this Plan [(a) + (b)]: $0.00

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                        Description of Collateral
 Eastern Bank                                                                                                             2003 GMC Sierra 120000 miles
                                                                                                                          Location: 298 Route 6A, Sandwich MA
                                                                                                                          02563


B.           MODIFICATION OF SECURED CLAIMS:

Check one.

                                                                                                                                                                         Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 19-10740                       Doc 24            Filed 04/12/19 Entered 04/12/19 13:52:09                        Desc Main
                                                                        Document     Page 3 of 14

             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.

C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

 PART 4:                                                                      PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

 PART 5:                                                                NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 4,050.00 , which the Debtor(s)
                  estimates will provide a dividend of 0.7 %.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                                           $575,569.27

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 None

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

                                                                                              Total Nonpriority unsecured Claims [A + B + C + D]: $575,569.27

                    Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $4,050.00

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim                Amount of Claim           Treatment of Claim         Basis for Separate
                                                                                                                                   Classification
 -NONE-

                                                                              Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00



                                                                                                                                                                  Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-10740                       Doc 24          Filed 04/12/19 Entered 04/12/19 13:52:09                Desc Main
                                                                      Document     Page 4 of 14
 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.

             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                             NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.

The following Plan provisions are effective only if the box “Included” in Part 1, Line 1.3 is checked.
 Anthony Prevett: The Debtor is the process of listing his properties for sale, including his business to resolve the debt
 owed to Anthony Prevett.



 PART 9:                                                                 SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


       /s/ Joseph A. Vaudo                                                             April 12, 2019
       Joseph A. Vaudo                                                                 Date
       Debtor


       Debtor                                                                          Date

     /s/ Peter M. Daigle                                                        Date   April 12, 2019
 Signature of attorney for Debtor(s)
 Peter M. Daigle
 640517 MA
 Daigle Law Office
 1550 Falmouth Road
 Suite 10
 Centerville, MA 02632
 (508) 771-7444
 pmdaigleesq@yahoo.com

The following Exhibits are filed with this Plan:
   Exhibit 1: Calculation of Plan Payment*
   Exhibit 2: Liquidation Analysis*
   Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
   Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.



                                                                                                                                                        Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-10740                       Doc 24          Filed 04/12/19 Entered 04/12/19 13:52:09   Desc Main
                                                                      Document     Page 5 of 14
*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

Total number of Plan pages, included Exhibits: 8




                                                                                                                                         Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                 Case 19-10740                       Doc 24          Filed 04/12/19 Entered 04/12/19 13:52:09       Desc Main
                                                                      Document     Page 6 of 14
                                                                              EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                                    $0.00
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                       $0.00
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                                $0.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                   $4,050.00
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                             $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                              $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                      $4,050.00
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                            $4,500.00
 i)    Divide (h), Cost of Plan, by term of Plan, 60 months:                                                                               $75.00
 j)    Round up to the nearest dollar amount for Plan payment:                                                                             $75.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                 Case 19-10740                       Doc 24          Filed 04/12/19 Entered 04/12/19 13:52:09               Desc Main
                                                                      Document     Page 7 of 14
                                                                              EXHIBIT 2

                                                                         LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                          Lien                              Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)             (Sch. D, Part 1)                  (Sch. C)
298 Route 6A Sandwich, MA                           585,200.00                     545,118.00                        40,082.00
02563 Barnstable County
Principal Residence
19 Grove Street East                                352,100.00                     545,118.00                        0.00
Falmouth, MA 02536
Barnstable County
Currently on the market

 Total Value of Real Property (Sch. A/B, line 55):                                                    $   937,300.00
 Total Net Equity for Real Property (Value Less Liens):                                               $   40,082.00
 Less Total Exemptions for Real Property (Sch. C):                                                    $   40,082.00
                                          Amount Real Property Available in Chapter 7:                $   0.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                          Lien                              Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)             (Sch. D, Part 1)                  (Sch. C)
 2003 GMC Sierra 120000                             1,742.00                       134.00                            1,608.00
 miles
 Location: 298 Route 6A,
 Sandwich MA 02563

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                   $   1,742.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                              $   1,608.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                   $   1,608.00
                                           Amount Motor Vehicle Available in Chapter 7:               $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                          Lien                              Exemption
                                                                                   (Sch. D, Part 1)                  (Sch. C)
 Misc. Household Goods                              3,000.00                       0.00                              3,000.00
 Misc. Clothing                                     300.00                         0.00                              300.00
 Checking: Cooperative Bank                         0.00                           0.00                              0.00
 of Cape Cod-account
 overdrawn
 Business Checking:                                 0.00                           0.00                              0.00
 Cooperative Bank of Cape
 Cod; Business Checking
 Account; overdrawn
 Business Checking:                                 0.00                           0.00                              0.00
 Cooperative Bank of Cape
 Cod; Business Credit Card
 Checking Account;
 overdrawn
 Mr. Vaudos Fish Market Inc.;                       61,550.00                      61,550.00                         0.00
 Operating since 11/1/2017;
 UCC Secured by Anthony
 Prevett for 100% assets
 100 % ownership
 Joe's Lobster Mart, Inc and                        0.00                           0.00                              0.00
 Joseph Vaudo v. Scott's Fish
 & Lobster Company, Inc. and
 Scott Thayer; Lawsuit
 pending in Suffolk Superior
 Court

                                                                                                                                                        Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-10740                       Doc 24          Filed 04/12/19 Entered 04/12/19 13:52:09        Desc Main
                                                                      Document     Page 8 of 14
 Total Value of All Other Assets:                                                                    $   64,850.00
 Total Net Equity for All Other Assets (Value Less Liens):                                           $   3,300.00
 Less Total Exemptions for All Other Assets:                                                         $   3,300.00
                                     Amount of All Other Assets Available in Chapter 7:              $   0.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                       Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                                  $                               0.00
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                                 $                               0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                               $                               0.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:              $                               0.00


E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:




                                                                                                                                              Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
Case 19-10740            Doc 24   Filed 04/12/19 Entered 04/12/19 13:52:09       Desc Main
                                   Document     Page 9 of 14


 OLF3A (Official Local Form 3A)
                   UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS
 ____________________________________
                                      )
 IN RE:                               )      Chapter 13
 JOSEPH A. VAUDO                      )      Case No.: 19-10740
        Debtor,                       )
 ____________________________________)

                    CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

         I/We hereby certify that on April 12, 2019 and in accordance with MLBR,
 Appendix 1, Rule 13-4(b), I/we served by first class United States mail a copy of this
 Plan to the on the parties on the attached list.

                                               The Debtor,
                                               By His Attorney,

                                               /s/ Peter M. Daigle___________________
                                               Peter M. Daigle, Esquire
                                               BBO # 640517
                                               1550 Falmouth Road, Suite 10
                                               Centerville, MA 02632
                                               (508) 771-7444

 Electronic Mail:
 Carolyn Bankowski, US Trustee
 John Fitzgerald, Asst. US Trustee

 First Class Mail:

 Massachusetts Department of Revenue
 Bankruptcy Unit
 P.O. Box 9564
 Boston, MA 02114

 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101

 40 Court Street
 John Kiernan
 40 Court Street, 3rd fl
 Boston, MA 02108

 American Express Business
Case 19-10740     Doc 24     Filed 04/12/19 Entered 04/12/19 13:52:09   Desc Main
                              Document     Page 10 of 14


 P.O. Box 1270
 Newark, NJ 07101

 Amex
 Correspondence/Bankruptcy
 Po Box 981540
 El Paso, TX 79998

 Amex
 P.o. Box 981537
 El Paso, TX 79998

 Anthony J. Prevett
 Mayer, Antonellis, Jachowicz & Haranas
 P.O. Box 966
 Framingham, MA 01701

 AT & T
 PO Box 105068-5068
 Atlanta, GA 30348

 Bank Of America
 4909 Savarese Circle
 Fl1-908-01-50
 Tampa, FL 33634

 Bank Of America
 Attn: Bankruptcy
 Po Box 982238
 El Paso, TX 79998

 Bank Of America
 Po Box 982238
 El Paso, TX 79998

 Beth Israel Deaconess Med Cr.
 PO Box 3784
 Boston, MA 02241

 Boston Lobster Company
 345 West 1st Street
 Boston, MA 02127

 C&C Scale Co.
 107 Rocky Meadow Street
 Middleboro, MA 02346
Case 19-10740     Doc 24    Filed 04/12/19 Entered 04/12/19 13:52:09   Desc Main
                             Document     Page 11 of 14



 Cape Cod Endodontics, PC
 441 Route 130
 Sandwich, MA 02563

 Cape Cod Healthcare
 Cape Cod Hospital
 PO Box 55396
 Boston, MA 02205

 Carine Joannou
 c/o Jamis Bikes
 151 Ludlow Ave.
 Northvale, NJ 07647

 Cavossa Disposal
 210 Nathan Ellis Hgwy
 East Falmouth, MA 02536

 Citibank, N.A.
 P.O. Box 6004
 Sioux Falls, SD 57117

 Comcast
 P.O. Box 21828
 Saint Paul, MN 55121

 Commonwealth of Mass
 55 City Hall Plaza
 Brockton, MA 02301

 Credit Control, LLC
 P.O. Box 546
 Hazelwood, MO 63042

 Credit Solutions, LLC
 2277 Thunderstick Drive
 Suite 400
 Lexington, KY 40505

 Discover Financial
 Po Box 3025
 New Albany, OH 43054

 Discover Financial
 Po Box 15316
Case 19-10740      Doc 24   Filed 04/12/19 Entered 04/12/19 13:52:09   Desc Main
                             Document     Page 12 of 14


 Wilmington, DE 19850

 Dish Network
 c/o AFNI
 PO Box 3517
 Bloomington, IL 61702

 Eastern Bank
 Attn: Collections Dept.
 195 Market Street
 Lynn, MA 01901

 Eastern Bank
 1 Eastern Place
 Lynn, MA 01901

 ESP Receivables Management, Inc.
 P.O. Box 1547
 Mandeville, LA 70470

 Eversource
 One Nstar Way
 Westwood, MA 02090

 Excel Building Systems Company, Inc.
 c/o Kevin Michael Flannigan, Esq.
 Flannigan & Associates, P.C.
 540 Main St., Suite 16A
 Hyannis, MA 02601

 Falmouth Publishing Company
 50 Depot Ave
 Falmouth, MA 02540

 G- Four LLC
 P.O. Box 368
 Sagamore Beach, MA 02562

 HMFP BIDMC Anesthesia
 PO Box 360079
 Boston, MA 02241

 HMFP-Medicine
 P.O. Box 415724
 Boston, MA 02241
Case 19-10740     Doc 24     Filed 04/12/19 Entered 04/12/19 13:52:09   Desc Main
                              Document     Page 13 of 14


 Lyndsay Ann Long

 Martinez Seafood, Inc.
 Boston Fish Pier 25-27
 212 Northern Avenue
 Boston, MA 02210

 Midland Funding
 2365 Northside Dr Ste 300
 San Diego, CA 92108

 Midland Funding
 2365 Northside Drive
 San Diego, CA 92108

 National Grid
 PO Box 9037
 Addison, TX 75001

 Partners Healthcare
 6 Revolution Drive, Suite 402
 Somerville, MA 02145

 Peter and Claire Watts
 5 Beechwood Lane
 Wellfleet, MA 02667

 Portfolio Recovery
 Po Box 41021
 Norfolk, VA 23541

 Portfolio Recovery
 120 Corporate Blvd Ste 1
 Norfolk, VA 23502

 Puritan Cape Cod
 P.O. Box 730
 Hyannis, MA 02601

 Receivables Outsourcing, LLC
 PO Box 62850
 Baltimore, MD 21264

 Renato Silva
 c/o Kevin Michael Flannigan, Esq.
 Flannigan & Associates, P.C.
Case 19-10740     Doc 24      Filed 04/12/19 Entered 04/12/19 13:52:09   Desc Main
                               Document     Page 14 of 14


 540 Main St., Suite 16A
 Hyannis, MA 02601

 Rood Riddle Equine Hospital
 P.O. Box 12070
 Lexington, KY 40580

 The Fuel Company
 P.O. Box 1330
 Sandwich, MA 02563

 Town of Sandwich
 Ambulance Service Provider
 8 Turcotte Memorial Drive
 Rowley, MA 01969

 Transworld Systems Inc.
 500 Virginia Dr Suite 514
 Fort Washington, PA 19034

 Verizon
 Verizon Wireless Bk Admin
 500 Technology Dr Ste 550
 Weldon Springs, MO 63304

 Verizon
 500 Technology Dr
 Weldon Spring, MO 63304

 Wells Fargo
 PO Box 30086
 Los Angeles, CA 90030

 Woodbury's Lawn Service
 13 Rt 6A
 Sandwich, MA 02563
